Citation Nr: 1142144	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 28, 2006, for the grant of service connection for a fungus infection of the feet, to include whether there was clear and unmistakable error (CUE) in a prior rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for a fungal infection of the feet, effective August 28, 2006.  
 
In September 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  VA received the appellant's initial claim for service connection for a fungus infection of the feet on March 3, 1995.

2.  A June 1995 rating decision denied the appellant's claim for entitlement to service connection for a fungus infection of the feet, and notice of the determination and the Veteran's appellate rights were issued on June 13, 1995.  

3.  A written statement from the Veteran received on July 17, 1995 expressed disagreement with the June 1995 rating decision, and during the pendency of the appeal, a rating decision dated in September 2008 ultimately granted service connection for a fungus infection of the feet.

4.  There has been no VA adjudication of a claim for service connection for a fungus infection of the feet, prior to the June 1995 rating decision, for which it may be alleged that there exists an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 3, 1995 for the grant of service connection for a fungus infection of the feet have been met.  38 U.S.C.A. § 3.400 (2011).

2.  The requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111  (West 2002); 38 C.F.R. §§ 20.1403, 20.1404(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in September 2006 fully satisfied the duty to notify provisions, including notice of how VA determines the effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.

With regard to the CUE allegation, the Court has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  VCAA notice is not applicable in such a case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no factual dispute to which development of the evidence would be pertinent.  As there is no need to develop evidence, there is nothing of which to notify the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The record as a whole shows that the Veteran had actual knowledge of the requirements of the law regarding his CUE claim.  In this regard, the appellant was advised of the legal criteria pertinent to the issue of CUE in a January 2010 statement of the case.  Additionally, the appellant has submitted his contentions in support the CUE claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records, VA treatment records and private treatment records.  Additionally, the claims file contains the appellant's lay statements in support of his claim.  The Board has carefully reviewed his statements and concludes that there has been no identification of further available evidence not already of record.  Additionally, as noted above, the outcome of this claim depends exclusively on documents which are already contained in the appellant's claims file.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


II.  Legal Criteria

Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2007).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

CUE

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  


III.  Analysis

The appellant seeks an earlier effective date for the grant of service connection for a fungal infection of the feet.  For the reasons that follow, the Board concludes that the evidence of record supports assignment of an earlier effective date of March 3, 1995.

In a statement received by VA on March 3, 1995, the Veteran initially claimed service connection for a "rash, or jungle rot, on my feet."  No document received prior thereto may be reasonably construed as a claim for a fungal infection of the feet.  Although the VA received an initial claim for compensation benefits from the Veteran on April 21, 1969, within one year after his separation from service, such claim did not reference a fungus infection of the feet, when referencing pes planus manifested by foot pain, callous formation, and a nail injury of a foot.  

Pursuant to receipt of the March 3, 1995 claim, a June 1995 rating decision denied service connection for a fungus infection of the feet.  Notice of the determination and the Veteran's appellate rights were subsequently issued in a letter dated June 13, 1995.  In a written statement received by VA on July 17, 1995, the Veteran indicated that he was responding to the "USDVA letter dated 6-13-95."  He further stated that "I take specific issue with my request for service connection for fungus of the feet (bilateral)."  He thereafter elaborated on contentions in support of the claim.  The Board finds that such statement may reasonably be construed as a timely notice of disagreement with the June 1995 rating decision denial of service connection for a fungus infection of the feet.  38 C.F.R. § 20.302.  The July 1995 letter was received within one year of the June 1995 rating decision.  During the pendency of the appeal, a November 1995 rating decision again denied service connection for a fungus infection of the feet.  

In a statement received by VA on August 28, 2006, the appellant again indicated his desire for service connection for a fungus infection of the feet, claimed as jungle rot.  In the September 2008 rating decision on appeal, the RO granted service connection for a chronic fungal infection of the feet, based on the evidence of record considered as a whole, including a July 2007 opinion from T.S., D.P.M., indicating that it was at least as likely as not that the appellant's chronic fungal changes most likely originated from his time spent in service.  The rating decision granted a noncompensable evaluation effective from August 28, 2006, and a 30 percent evaluation effective July 31, 2007.  A noncompensable evaluation was assigned from July 31, 2008.

As the Veteran timely appealed the June 1995 RO denial of service connection for a fungus infection of the feet, that appeal remained pending at the time of the September 2008 rating decision which granted service connection for the disability at issue.  As noted above, the RO decision in November 1995, was also made during the pendency of the appeal and, as such, was not final at the time of the September 2008 rating decision which granted service connection for the disability at issue.  The effective date for an original award of compensation benefits is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The evidence of record at the time of receipt of the March 3, 1995 claim for service connection included service records which indicated the Veteran served in Vietnam from June 1968 to December 1968 when he was medically evacuated to Okinawa.  It was indicated that he had been evacuated because no foot gear could be obtained to fit the Veteran whose foot size was a 16-narrow.  It was noted that he had had to walk barefoot and in sandals while in Vietnam.  A January 1974 VA treatment record, presumed to have been of VA knowledge, reflects that the appellant was treated for a fungus infection and that the appellant reported that he developed "jungle rot" while he was in service.  A VA outpatient treatment report dated in February 1981 reflected a diagnosis of tinea pedis.  A February 1995 private physician's statement indicated that the Veteran had been treated for chronic fungal infection of the feet which, the physician opined, was related to the Veteran having been issued ill-fitting footwear in service resulting in the development of "jungle rot."  As such, the Board finds that entitlement to service connection for a fungus infection of the feet had arisen at the time of receipt of the March 1995 claim for service connection.  As such, an effective date of March 3, 1995 is warranted for the grant of service connection for a fungal infection of the feet.  Although a VA physician's opinion was not received until July 2007, as to a nexus between the Veteran's current fungal infection of the feet and his military service in Vietnam, for effective date purposes, the Veteran is not required to wait for such a VA opinion when the evidence otherwise may be held to establish entitlement to the benefit sought.  

In his February 2009 claim for an earlier effective date, the appellant asserted that there was CUE in the June 1995 and November 1995 rating decisions.  He stated that his claim was denied in June 1995 because it was not well grounded, but in March 1995, he had submitted a private podiatrist's opinion that his lack of proper footwear, no boots and the Vietnam environment was likely the cause of his foot fungus.  He asserted that the June 1995 rating decision did not cite the evidence, even though it was listed under evidence in the decision and no opinion was sought from a VA podiatrist.  He stated that his claim was denied for the same reason in November 1995.  As noted above, the June 1995 rating decision and November 1995 rating decision were not final rating decisions, and are thus not subject to a CUE determination.  


ORDER

Entitlement to an effective date of March 3, 1995, for the grant of service connection for fungus infection of the feet, is granted.  

The motion alleging CUE in 1995 rating decisions as to the denial of service connection for fungus infection of the feet is dismissed without prejudice to refiling. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


